Citation Nr: 1826557	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  13-12 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral hearing loss. 

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for an arthritic condition. 

4.  Entitlement to service connection for diabetes mellitus, to include secondary to service-connected posttraumatic stress disorder (PTSD).  

5.  Entitlement to service connection for a left upper extremity condition associated with diabetes mellitus. 

6.  Entitlement to service connection for a right upper extremity condition associated with diabetes mellitus. 

7.  Entitlement to service connection for a left lower extremity condition associated with diabetes mellitus.

8.  Entitlement to service connection for right lower extremity condition associated with diabetes mellitus.

9.  Entitlement to service connection for erectile dysfunction associated with diabetes mellitus.  

10.  Entitlement to service connection for a fungus condition on the left foot. 

11.  Entitlement to service connection for a fungus condition on the right foot. 

12.  Entitlement to service connection for a sleep disorder, including obstructive sleep apnea, to include as secondary to service-connected PTSD.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to August 1962, with additional Army National Guard and United States Naval Reserve service.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2012 and February 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran has requested that his case be advanced on the docket due to age.  The motion to advance the case on the docket is granted.  38 U.S.C. § 7107(a)(2) (2012); 38 C.F.R. § 20.900(c) (2017).

The Board has expanded the claim of entitlement to service connection for arthritis to one for service connection for an arthritic condition.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  The change is also reflected on the title page.

The Veteran's claim of entitlement to service connection for osteoarthritis and hypertension was initially denied in a January 2004 rating decision.  The RO notified the Veteran in a denial letter later that month, but the Veteran did not appeal the decision and did not submit relevant evidence within one year of the decision.  Therefore, the claim became final.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2017).  Since the January 2004 denial, new and material evidence in the form of VA treatment records and lay statements has been associated with the claims file.  Thus, the claims for service connection for osteoarthritis and hypertension are reopened, and the Board will proceed with an adjudication of the underlying service connection claims on the merits.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); see Shade v. Shinseki, 24 Vet. App. 110, 122 (2010).

In January 2018, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

While further delay is regrettable, additional development is necessary prior to adjudication of the Veteran's claims.

I.  Records

In a July 2003 statement, the Veteran stated that he served on active duty in the United States Army from October 1961 to August 1962, the Army National Guard from 1954 to 1965, and the United States Naval Reserve from February 1987 to April 1998.  Records pertaining to each period of service have not been associated with the claims file.  As the complete records could assist in verifying the details he has provided in connection with several of his claims, Naval Reserve and National Guard records should be obtained on remand.

In regards to private treatment records, the Veteran reported during the November 2017 Board Hearing that he receives treatment from a private podiatrist and has also been treated by a private physician for neuropathy.  On remand, the Veteran should be provided an opportunity to submit any relevant private treatment records, or authorize VA to obtain the records on his behalf. 

Also, any additional relevant VA treatment records should be obtained and associated with the claims file.  See 38 C.F.R. § 3.159(c)(2) (2017); Bell v. Derwinski, 2 Vet. App. 611(1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

II. Bilateral Hearing Loss

While the Veteran was afforded a VA examination in December 2017 that addressed his hearing loss, the examiner found that the audiological findings were inconsistent.  Specifically, the examiner noted the "objective and subjective assessments were not in agreement."  Following re-instructions, the pure-tone test was repeated.  However, the test and re-test results were inconsistent and the responses were "very unreliable."  As such, the examiner was "unable to determine the severity or type of hearing loss based on the pure-tone test results.  The Board finds that the Veteran should be afforded another VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   However, the Veteran is advised that his failure to cooperate could result in the denial of his claim.

III. Hypertension

The Veteran contends that the onset of his hypertension began during either active duty or active duty for training. 

The Veteran has not yet been afforded a VA examination in connection with his claim.  VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet.  App. 79, 81 (2006).  Lay testimony as to continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability (or symptoms of a disability) may be associated with service is low.  Id. at 83.  Furthermore, the Veteran is competent to testify to in-service injuries, symptoms, and events.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77   (Fed. Cir. 2007). 

In a December 2010 letter, Captain T.A.C. wrote to the current commanding officer of the Naval Reserve Center.  He stated that the Veteran was under treatment for essential hypertension.  Due to the Veteran's "good therapeutic response with medications," the Veteran was considered "fit to return to full duty without restrictions."  

The record includes two etiological opinions.  In 2011 correspondence, Dr. A.F. noted an impression of hypertension.  Dr. A.F. stated that it is "possible that his hypertension could have been caused by his many duties he had in the Naval Reserve, and during his active duty for training time."  Medical opinions which are speculative, general or inconclusive in nature, cannot support a claim.  Bostain v. West, 11 Vet. App. 124, 127-28 (1998).  Here, the examiner stated that it is "possible" that his hypertension is related to his military service, but Dr. A.F. did not offer any further explanation.  In addition, the record includes an October 2017 VA Disability Benefits Questionnaire from P.T., physician assistant certified.  P.T. stated that "PTSD is clearly linked to sleep apnea and both of these things are linked to causing secondary HTN."  A medical opinion must "support its conclusions with an analysis that the Board can consider and weigh against contrary opinion."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Here, the examiner failed to discuss the relationship between PTSD and HTN.  As the Veteran has not been afforded a VA examination and both etiological opinions fail to offer a supporting rationale, a VA examination must be scheduled on remand.  McLendon, 20 Vet. App. at 81.   

IV. Arthritic Condition 

The Veteran contends that his arthritic condition is due to his exposure to cold or extreme environments during his military service. 

During the January 2018 videoconference hearing, the Veteran testified that "at Fort Polk, Louisiana we were not used to the cold weather.  We were not used to the ice, the rain, and stuff like that in Louisiana . .  we would get wet and remain wet and cold for days at a time.  And I attribute some of that aggravating my arthritis."  

In a November 2011 letter, Dr. E.N. indicated a diagnosis of osteoarthritis/osteopenia and refractory musculoskeletal pains.  In addition, Dr. E.N. stated that "[i]t is probable that his remote exposure to heavy lifting, training, and cold weather exposure during his military training in Fort Polk, Louisiana has contributed to his chronic musculoskeletal complaints."  Medical opinions that use indeterminate language such as "possible," "may," or "can be" are speculative, and cannot suffice to support a claim.  Bostain, 11 Vet. App. at 127-28.  The November 2011 letter is inadequate because Dr. E.N. stated that it is "probable" that his arthritis is related to his military service without any supporting rationale.  Stefl, 21 Vet. App. at 124 (2007).

The Veteran has not yet been afforded a VA examination in connection with his claim.  VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d); McLendon, 20 Vet. App. at 81.  Lay testimony as to continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability (or symptoms of a disability) may be associated with service is low.  Id. at 83. Furthermore, the Veteran is competent to testify to in-service injuries, symptoms, and events.  Jandreau, 492 F.3d at 1376-77. 

As the etiological opinion of record is inadequate and the Veteran has not been afforded a VA examination as to his arthritic condition, a VA examination must be scheduled on remand.  McLendon, 20 Vet. App. at 81.   

V. Diabetes Mellitus and Associated Conditions

The Veterans contends that his diabetes mellitus was either caused by or a result of his military service.  Alternately, the Veteran asserts that his service-connected PTSD aggravated his diabetes mellitus condition. 

The Veteran has not yet been afforded a VA examination in connection with his claim.  VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d); McLendon, 20 Vet. App. at 81.  Lay testimony as to continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability (or symptoms of a disability) may be associated with service is low.  Id. at 83. Furthermore, the Veteran is competent to testify to in-service injuries, symptoms, and events.  Jandreau, 492 F.3d at 1376-77. 

The medical evidence of record documents a current diagnosis of diabetes mellitus.  In addition, the Veteran testified at the January 2018 hearing that his erectile dysfunction as well as upper and lower extremity neurological conditions are associated with his diabetes.   

The Board finds that elements of McLendon have been met and the Veteran should be afforded a VA examination to assess the etiology of his diabetes mellitus and reported diabetic complications, to include upper extremity neurological conditions, lower extremity neurological conditions, and erectile dysfunction.  McLendon, 20 Vet. App. at 81.  

VI. Foot Fungus

During the January 2018 Hearing, the Veteran testified that his foot fungus "actually started way back when I was in the Army."  He explained that his feet would get wet and cold during field training. He stated that since separation from service he has had toenail fungus on both feet.  In addition, February 1996 private medical records noted symptoms of a "fungus."  

The Veteran has not yet been afforded a VA examination in connection with his claim.  VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d); McLendon, 20 Vet. App. at 81.  Lay testimony as to continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability (or symptoms of a disability) may be associated with service is low.  Id. at 83.  Furthermore, the Veteran is competent to testify to in-service injuries, symptoms, and events.  Jandreau, 492 F.3d at 1376-77.  The Board finds that elements of McLendon have been met and the Veteran should be afforded a VA examination to assess the etiology of foot fungus condition.  McLendon, 20 Vet. App. at 81.  


VII.  Obstructive Sleep Apnea

The Veteran contends that his obstructive sleep apnea was either caused by or a result of his military service.  Alternately, the Veteran asserts that his service-connected PTSD aggravated his obstructive sleep apnea condition. 

The Veteran has not yet been afforded a VA examination in connection with his claim.  VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d); McLendon, 20 Vet. App. at 81.  Lay testimony as to continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability (or symptoms of a disability) may be associated with service is low.  Id. at 83.  Furthermore, the Veteran is competent to testify to in-service injuries, symptoms, and events.  Jandreau, 492 F.3d at 1376-77. 

The medical evidence of record documents a current diagnosis of obstructive sleep apnea.  Further, an October 2017 buddy statement from stated that he observed the Veteran during military service snoring and gasping from breathe.
 
In an October 2017 VA Disability Benefits Questionnaire from P.T., physician assistant certified, P.T. stated that "PTSD is clearly linked to sleep apnea and both of these things are linked to causing secondary HTN."  A medical opinion must "support its conclusions with an analysis that the Board can consider and weigh against contrary opinion."  Stefl, 21 Vet. App. at 124.  Here, the examiner failed to support his medical opinion with a rationale.  As Veteran has not been afforded a VA examination and the October 2017 etiological opinion fails to offer a supporting rationale, a VA examination must be scheduled on remand.  McLendon, 20 Vet. App. at 81.  




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Update the file with any VA treatment records relevant to the Veteran's claims from April 2011 to the present.  If any requested records are unavailable, the Veteran and his representative should be notified of such.

2.  Provide the Veteran an opportunity to submit any lay statements or outstanding, relevant private treatment records.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.  Specifically, attempts should be made to obtain any private treatment records associated with his bilateral foot condition and upper and lower extremity neurological condition.   

3.  Contact the appropriate U.S. Naval Reserve Records Depository and obtain all service personnel records, and service treatment records from the Veteran's service with the United States Naval Reserves.  Conduct any other development; including contacting any other government records repositories that may have the Veteran's National Guard treatment records and service personnel records.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.

4.  After the action outlined in paragraphs 1-3 above has been completed to the extent possible, schedule the Veteran for a VA audiological examination to address the current nature and severity of his bilateral hearing loss.  The electronic claims file should be reviewed by the examiner.  All appropriate tests and studies should be conducted, and the results reported in detail. In addition to objective test results, the examiner should fully describe the functional effects caused by the Veteran's hearing loss, including the effect of his hearing loss on his occupational and daily functioning.   If test results are considered invalid or an inaccurate depiction of the severity of the Veteran's hearing loss, the examiner should explain in detail why valid and reliable audiometric data could not be obtained.

5.  Schedule the Veteran for VA examination to ascertain the nature and etiology of his hypertension.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  

(a)  The examiner should state whether it is at least as likely as not (e.g. at least a 50 percent probability or greater) that the Veteran's hypertension began in service or is otherwise related to service?  

(b) If not directly related to service on the basis of question (a), is it at least as likely as not that the hypertension was caused by a service-connected disability, to include the Veteran's service-connected PTSD?  Please explain why or why not.

(d)  If not caused by a service-connected disability, is it at least as likely as not that hypertension has been worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by a service-connected disability, to include the Veteran's service-connected residuals of PTSD?  Please explain why or why not.

(e)  If the examiner finds that hypertension has been worsened beyond normal progression (aggravated) by a service-connected disability, please describe the degree in aggravation beyond the baseline level of hypertension that is attributed to the service-connected disability. 

(f) If not caused by PTSD, is it at least as likely as not that hypertension has been worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by obstructive sleep apnea?  Please explain why or why not.

(g)  If the examiner finds that hypertension has been worsened beyond normal progression (aggravated) by obstructive sleep apnea, please describe the degree in aggravation beyond the baseline level of hypertension that is attributed to the sleep apnea.

6.  Schedule the Veteran for VA examination to ascertain the nature and etiology of his arthritic condition.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  

(a)  Please identify by medical diagnosis the Veteran's arthritic condition, if any.  

(b)  For each diagnosis, the examiner should state whether it is at least as likely as not (e.g. at least a 50 percent probability or greater) that the Veteran's condition began in service or is otherwise related to service?  Please explain why or why not, specifically discussing the Veteran's reports of the rigors of service, and his exposure to cold weather.

7.  Schedule the Veteran for VA examination to ascertain the nature and etiology of his diabetes mellitus.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  

(a)  The examiner should state whether it is at least as likely as not (e.g. at least a 50 percent probability or greater) that the Veteran's diabetes mellitus began in service or is otherwise related to service?  

(b) If the answer to question (a) is negative, is it at least as likely as not that the diabetes was caused by a service-connected disability, to include the Veteran's service-connected PTSD?  Please explain why or why not.

(c)  If not caused by a service-connected disability, is it at least as likely as not that the Veteran's diabetes has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by a service-connected disability, to include the Veteran's service-connected PTSD with sleep impairment?  Please explain why or why not.

(d)  If the examiner finds that Veteran' diabetes has been permanently worsened beyond normal progression (aggravated) by a service-connected disability, please describe the degree in aggravation beyond the baseline level of the diabetes that is attributed to the service-connected disability (e.g., change in the severity of diabetic symptoms, manifestation of diabetic complications, and etc.).

For questions (b) through (e), please specifically comment on the article submitted by the Veteran entitled, Relationship Between Posttraumatic Stress Disorder, and Type 2 Diabetes in a Population Based Cross Sectional Study with 2970 Patients.

8.  Schedule the Veteran for a VA peripheral nerves examination to determine the nature and etiology of his bilateral lower and upper extremity nerve pain and numbness.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.

(a) Identity the Veteran's bilateral lower and upper extremity nerve pain and numbness by medical diagnosis. 

In determining whether the Veteran meets the criteria for a current diagnosis, please consider medical and lay evidence dated both prior to and since the filing of the claim for service connection.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  Please also note that the Veteran is competent to report symptoms, treatment, and injuries, and that her reports must be taken into account in formulating the requested opinion.

(b) Ascertain the nature and likely etiologies of any current neurological disabilities of the bilateral lower and upper extremities (i.e. diabetes mellitus, heart condition, etc.).  If the etiologies of the neurological disabilities are multifactorial, please explain why. 

The examiner should endeavor to differentiate symptoms and impairments due to the bilateral neurological disabilities.  If the examiner cannot differentiate symptoms and impairments, the examiner should state so and provide reasons why such differentiation cannot be made.

A complete rationale for the opinion rendered must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why that is so.

9. Schedule the Veteran for a male reproductive organ examination.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

Ascertain the nature and likely etiologies of erectile dysfunction (i.e. diabetes mellitus and/or any medications prescribed for service-connected disabilities).  

A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

10.  Schedule the Veteran for VA examination to ascertain the nature and etiology of his bilateral foot fungus condition.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  

(a)  Please identify by medical diagnosis the Veteran's bilateral foot fungus condition, if any.  

(b)  For each diagnosis, the examiner should state whether it is at least as likely as not (e.g. at least a 50 percent probability or greater) that the Veteran's condition began in service or is otherwise related to service?  Please explain why or why not, specifically discussing the Veteran's competent and credible reports of what he experienced in service. 

11.  Schedule the Veteran for VA examination to ascertain the nature and etiology of his claimed sleep disorder, including claimed obstructive sleep apnea.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  

(a)  Please identify by medical diagnosis the Veteran's sleep conditions, if any.  

(b)  For each diagnosis, the examiner should state whether it is at least as likely as not (e.g. at least a 50 percent probability or greater) that the Veteran's condition began in service or is otherwise related to service?  

(c) If not directly related to service on the basis of question (b), is it at least as likely as not that the obstructive sleep apnea was caused by a service-connected disability, to include the Veteran's service-connected PTSD?  Please explain why or why not.

(d)  If not caused by a service-connected disability, is it at least as likely as not that the obstructive sleep apnea condition has been worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by a service-connected disability, to include the Veteran's service-connected residuals of PTSD?  Please explain why or why not.

(e)  If the examiner finds that the obstructive sleep apnea has been worsened beyond normal progression (aggravated) by a service-connected disability, please describe the degree in aggravation beyond the baseline level of the obstructive sleep apnea that is attributed to the service-connected disability. 

12.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




